DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “one or more air guides”, but claim 2, for example, recites “the air guide”. Similarly, claim 4, for example, recites “each said air guide”. Claim 5, for example, recites “the air guide”. Claim 7, for example, recites “the air guide in question”. 
 Applicant is advised to ensure that claims 4-20 refer to the one or more air guides consistently.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-7, 11-15, 17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshinori (JPH094937A).
Regarding claim 1, 
Referring to Figs. 3, 9, Yoshinori teaches a vortex tube 2, comprising; a first end (e.g. the end comprising valve 5) provided with a first outlet (e.g. the outlet at flowmeter 18); a second end (e.g. the end comprising cold air outlet 3) provided with a second outlet 3; a vortex generating chamber (e.g. the chamber along nozzles 4, see pars. 2, 16, 18, 20, 25) between the first end and the second end; an air inlet (e.g. the inlet at flowmeter 16) leading from a side of the vortex tube into the vortex generating chamber; a first flow passage (e.g. the passage along rod 60) between the vortex generating chamber and the first outlet; and a second flow passage (e.g. the passage between rod 60 and cold air outlet 3) between the first flow passage and the second outlet, wherein the vortex tube is arranged to guide air fed into the air inlet to flow via the air inlet into the vortex generating chamber (see pars. 2, 16, 18, 20, 25) , and from the vortex generating chamber into the first flow passage (see pars. 2, 16, 18, 20, 25), the vortex tube being arranged to discharge a portion of the air from the vortex tube via the first outlet at the first end (see par. 2), and to guide a portion of the air to flow in the first flow passage  back from the first end as backflow (see par. 20), the backflow being arranged to flow into the second flow passage to be discharged from the vortex tube via the second outlet (see par. 20) and wherein the vortex tube comprises one or more air guides 7 disposed inside the vortex tube downstream of the vortex generating chamber (see pars. 20, 25) for increasing laminarity of air flow downstream of the vortex generating chamber (e.g. attenuating a swirling flow, see par. 20), wherein one or more of said air guides is an air guide comprising a plurality of openings 71, through which openings air can flow (see par. 20).
Regarding claim 2, 
Yoshinori teaches wherein the air passing to the air guide is arranged to split into the plurality of opening thereof (see par. 20) and pass through the plurality of openings to the other side of the air guide (see par. 20).
Regarding claims 4, 20
Yoshinori teaches wherein each said air guide 7 is a perforated plate or a grille (wherein plate and grille are defined broadly to refer to an element with a flat face and openings). 
Regarding claim 6, 
Yoshinori teaches wherein each opening has a depth/width ratio (d/w) greater than 1 (see Fig. 3). 
Regarding claim 7,
Yoshinori teaches wherein the openings extend through the air guide in an axial direction of the flow passage wherein the air guide in question is disposed (see Fig. 3), 
Regarding claim 11, 
Yoshinori teaches wherein air is guided to swirl in the vortex generating chamber along the inner surface of the vortex generating chamber (see Figs. 3, 9). 
Regarding claim 12,
Yoshinori teaches wherein a hub (e.g. the element comprising nozzles 4, see Fig. 2) is inserted into the vortex generating chamber, around which air arriving through the air inlet is arranged to swirl in the in the vortex generating chamber. 
Regarding claim 13,
Yoshinori teaches an air valve 5 for controlling discharge of air from the first flow passage through the first outlet. 
Regarding claim 14,
Yoshinori teaches wherein the air valve comprises a central plug portion (not labeled, see Fig 9) for blocking flow of air at a center of the cross section of the first flow passage through the valve, one or more peripheral air passages being formed beside the central plug portion (see Fig. 9), whereby the air valve is arranged to guide a portion of air through the one or more peripheral air passages for being discharged from the vortex tube via the first outlet (see Fig. 9), and a portion of the air to flow at the center of the cross section of the first flow passage back from the first end as backflow (see par. 20). 
Regarding claim 15,
Yoshinori teaches wherein the hub comprises a central opening (not labeled, see Fig. 2) for receiving the backflow of air, which backflow returns from the first end inside the first flow passage and flows at the center of the first flow passage, and for guiding said backflow to flow into the second flow passage (see par. 20). 
Regarding claim 17,
Yoshinori teaches a ventilation system (e.g. the system comprising vortex tube 2 and compressor 10, etc.) arranged to ventilate an interior (e.g. capable of ventilating an interior) comprising; an air supply duct (e.g. the duct comprising inlet valve 15); a device 10 (e.g. a compressor) for feeding air into the air supply duct; and the vortex tube according to claim 1; and a first outlet duct (e.g. the duct comprising flowmeter 18) connected to the first outlet opening and the interior for guiding air from the first outlet opening to the interior and/or a second outlet duct (e.g. the duct comprising flowmeter 17) connected to the second outlet opening and the interior for guiding air from the second outlet opening to the interior (e.g. capable of guiding air to an interior).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 5, 8-10, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinori. 
Regarding claims 3, 19 
Yoshinori does not specifically teach wherein the one or more air guides are arranged to reduce Reynolds number of air flow in the vortex tube downstream of the vortex generating chamber to be less than 2000.
A claim term is functional when it recites a feature "by what it does rather than by what it is".
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board' s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
It appears that the language of claim 3 is a recitation of what the air guide is configured to do and not what the air guide is as there are no structural attributes of the interrelated components except for the requirement that the Reynolds number of an air flow is reduced.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, see MPEP 2114 [R-1]. Since the air guide of Yoshinori is capable of reducing a Reynolds number of an air flow to be less than 2000, the device of Yoshinori meets the claimed limitations of being configured to do so. There is no structural difference between the air guide of Yoshinori and the air guide of Applicant' s claim 3.
Regarding claim 5, 
Yoshinori does not specifically teach that the air guide comprises more than 30 of said openings. 
Yoshinori does, however, disclose that the air guide 7 comprises a plurality of openings 71.  The number of openings is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the number of openings affects the size of the openings in the air guide which further affects the attenuation of a flow (see pars. 20, 26, 29).
Therefore, since the general conditions of the claim, i.e. the number of openings 71, was disclosed in the prior art by Yoshinori, it is not inventive to discover the optimum number of openings by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Yoshinori such that the air guide comprises more than 30 of said openings.
Regarding claim 8,
Yoshinori does not teach wherein the vortex tube comprises one or more of said air guides disposed in the second flow passage.  
However, it is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI B. Since applicant has not disclosed that placing a second one or more air guides within the system does anything more than produce predictable results (i.e. providing for multiple stages of swirling flow attenuation, see par. 20), the mere duplication of the one or more air guides in the system is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the invention, to modify Yoshinori to include a second one or more air guide, in order to predictably provide multiple stages of swirling flow attenuation. 
Regarding claim 9,
The subject matter of claim 9 is directed towards essentially the same subject matter as claim 8 and has been addressed in the rejection of claim 8.
Regarding claim 10,
Yoshinori does not specifically teach said recitation of claim 10. 
A claim term is functional when it recites a feature "by what it does rather than by what it is".
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board' s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
It appears that the language of claim 10 is a recitation of what the air guide is configured to do and not what the air guide is as there are no structural attributes of the interrelated components except for the requirement that the Reynolds number of an air flow is reduced at certain locations.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, see MPEP 2114 [R-1]. Since the air guide of Yoshinori is capable of reducing a Reynolds number of an air flow to be less than 2000 at certain locations, the device of Yoshinori meets the claimed limitations of being configured to do so. There is no structural difference between the air guide of Yoshinori and the air guide of Applicant' s claim 10.
Regarding claim 18,
Yoshinori does not teach an elevator etc.… but a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. The structure taught in Yoshinori, is furthermore inherently capable of being utilized in an elevator comprising an interior, etc..  
Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Yoshinori does not teach the use of a phase change material in a vortex tube. Vetrovec teaches the use of a phase change material as a cooling jacket for a vortex tube, but does not teach the use of said PCM along an inner wall surface of the tube. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oh teaches a vortex tube with an air guide 197 and opening 196. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763